Name: 98/557/EC: Council Decision of 28 September 1998 authorising the Kingdom of Spain to extend until 7 March 1999 the Agreement on mutual fishery relations with the Republic of South Africa
 Type: Decision_ENTSCHEID
 Subject Matter: international affairs;  Africa;  fisheries;  Europe
 Date Published: 1998-10-02

 Avis juridique important|31998D055798/557/EC: Council Decision of 28 September 1998 authorising the Kingdom of Spain to extend until 7 March 1999 the Agreement on mutual fishery relations with the Republic of South Africa Official Journal L 267 , 02/10/1998 P. 0039 - 0039COUNCIL DECISION of 28 September 1998 authorising the Kingdom of Spain to extend until 7 March 1999 the Agreement on mutual fishery relations with the Republic of South Africa (98/557/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Spain and Portugal, and in particular Article 167(3) thereof,Having regard to the proposal from the Commission,Whereas the Agreement on mutual fishery relations between the Government of the Kingdom of Spain and the Government of the Republic of South Africa, signed on 14 August 1979, entered into force on 8 March 1982 for an initial period of ten years; whereas the Agreement remains in force for an indeterminate period if it is not denounced by the giving of twelve months notice;Whereas Article 167(2) of the 1985 Act of Accession lays down that the rights and obligations resulting from the fisheries agreements concluded by the Kingdom of Spain with third countries shall not be affected during the period for which the provisions of such agreements are provisionally maintained;Whereas, pursuant to Article 167(3) of the said Act, the Council is to adopt, before the expiry of the fisheries agreements concluded by the Kingdom of Spain with third countries, decisions appropriate for the continuation of fishing activities resulting therefrom, including the possibility of prolonging for periods not exceeding one year; whereas the abovementioned Agreement has been extended until 7 March 1998 (1);Whereas, in order to avoid fishing by the Community vessels concerned being interrupted, it appears appropriate to authorise the Kingdom of Spain to extend the Agreement in question until 7 March 1999,HAS ADOPTED THIS DECISION:Article 1 The Kingdom of Spain is hereby authorised to extend until 7 March 1999 the Agreement on mutual fishery relations with the Republic of South Africa which entered into force on 8 March 1982.Article 2 This Decision is addressed to the Kingdom of Spain.Done at Brussels, 28 September 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ L 164, 21. 6. 1997, p. 37.